Exhibit 99 Joint Filer Information Name: Blue Ridge Offshore Master Limited Partnership Address: P.O. Box 309GT Ugland House, South Church Street George Town, Grand Cayman, Cayman Islands Designated Filer: Blue Ridge Limited Partnership Issuer and Ticker Symbol: Jamba, Inc. (JMBA) Date of Event Requiring Statement: 11/29/06 Signature: By: Blue Ridge Capital Offshore Holdings LLC, as General Partner By: /s/ Richard S. Bello Name: Richard S. Bello Title: Managing Director 02/06/07 Date Name: Blue Ridge Capital Holdings LLC Address: 660 Madison Avenue, 20th Floor New York, NY 10021 Designated Filer: Blue Ridge Limited Partnership Issuer and Ticker Symbol: Jamba, Inc. (JMBA) Date of Event Requiring Statement: 11/29/06 Signature: By: /s/ Richard S. Bello 02/06/07 Name: Richard S. Bello Date Title: Managing Director Name: Blue Ridge Capital Offshore Holdings LLC Address: 660 Madison Avenue, 20th Floor New York, NY 10021 Designated Filer: Blue Ridge Limited Partnership Issuer and Ticker Symbol: Jamba, Inc. (JMBA) Date of Event Requiring Statement: 11/29/06 Signature: By: /s/ Richard S. Bello 02/06/07 Name: Richard S. Bello Date Title: Managing Director
